Bussell, C. J.,
concurring specially. In tbe syllabus above, I bave endeavored to express tbe opinion of tbe majority of the court. Eor myself, I agree that tbe judgment should be reversed for tbe reason stated in tbe second paragraph, that the court erred in sustaining tbe demurrers to tbe parts of tbe answer alleging want of consideration for tbe transfer. However, I am of the opinion that the ruling of tbe Supreme Court when this case was formerly here (Ellison v. White, 178 Ga. 680, 173 S. E. 713), was a bolding that tbe contract of assignment was unambiguous, and it thus became the law of this case. Unless tbe judge of tbe superior court held the contract of transfer to be unambiguous, be could not properly bave restrained or even temporarily enjoined the défendant from prosecuting the business upon which be entirely depended for a livelihood.